DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-19 are pending in the application, claims 2 and 3 have been canceled.  Claims 15-19 are withdrawn from consideration due to Applicant’s election.
Amendments to claims 1 and 4, filed on 3/15/2022, have been entered in the above-identified application.


WITHDRAWN REJECTIONS
The 35 U.S.C. §103 rejection of claims 2 and 3 over Nam et al. (KR2013-0130224, see machine translated version) in view of Murahara et al. (US Patent Application No. 2016/0362832), made of record in the office action mailed 12/21/2021, page 3, paragraph 6 has been withdrawn due to Applicant’s amendment in the response filed 3/15/2022.


REJECTIONS

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
Claims 1, 4, 7-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (KR2013-0130224, see machine translated version) in view of Murahara et al. (US Patent Application No. 2016/0362832).
Regarding claim 1, Nam et al. teach a laminated sheet for a vehicle interior material (page 2, paragraphs [0010], [0011]) comprising a backing cloth layer (page 2, paragraph [0011]); an intermediate layer which is positioned on the backing cloth layer and comprises an elastomer foam (page 2, paragraph [0011]); and a skin surface layer (page 2, paragraph [0011]).  
Nam et al. fail to teach a leather sheet layer which is positioned on the intermediate layer, wherein the leather sheet layer comprises a fiber layer; wherein the fiber layer comprises a mixed fiber comprising poly trimethylene terephthalate (PTT) and poly ethylene terephthalate (PET), and wherein the fiber layer comprises the mixed fiber having a mass ratio of the PTT and the PET of 1:1 to 1.25.  However, Murahara et al. teach a laminated sheet for a vehicle interior material (page 6, paragraph [0082], page 11, paragraph [0164]) comprising a leather sheet layer, wherein the leather sheet layer comprises a fiber layer (page 1, paragraph [0014], page 2, paragraph [0035]), wherein the fiber layer comprises a mixed fiber comprising one or more types selected from the group consisting of poly trimethylene terephthalate and poly ethylene terephthalate (page 2, paragraph [0035]).
Murahara et al. do not disclose wherein the fiber layer comprises the mixed fiber having a mass ratio of the PTT and the PET of 1:1 to 1.25.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in mass ratio involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the mass ratio of PTT and PET of Murahara et al. in order to provide an article that has good surface quality and texture (Murahara et al., page 1, paragraphs [0002], [0014]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the leather sheet layer of Murahara et al. on the intermediate layer of Nam et al. in order to provide an article that has good surface quality and texture (Murahara et al., page 1, paragraphs [0002], [0014]).
Regarding claim 4, Nam et al. fail to teach wherein the fiber layer has a knitting density of 30 to 35 pieces/inch.  However, Murahara et al. teach a laminated sheet for a vehicle interior material (page 6, paragraph [0082], page 11, paragraph [0164]) comprising a leather sheet layer, wherein the leather sheet layer comprises a fiber layer (page 1, paragraph [0014], page 2, paragraph [0035]), wherein the fiber layer comprising a mixed fiber comprises one or more types selected from the group consisting of poly trimethylene terephthalate and poly ethylene terephthalate (page 2, paragraph [0035]).
Murahara et al. do not disclose wherein the fiber layer has knitting density of 30 to 35 pieces/inch.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in knitting density involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the knitting density of Murahara et al. in order to provide an article that has good surface quality and texture (Murahara et al., page 1, paragraphs [0002], [0014]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the leather sheet layer of Murahara et al. on the intermediate layer of Nam et al. in order to provide an article that has good surface quality and texture (Murahara et al., page 1, paragraphs [0002], [0014]).
Regarding claim 7, Nam et al. fail to teach wherein the leather sheet has a thickness of 1.2 to 1.5 mm, a static load elongation of 80% or greater, and tear strength of 1.5 kgf or greater.  However, Murahara et al. teach a laminated sheet for a vehicle interior material (page 6, paragraph [0082], page 11, paragraph [0164]) comprising a leather sheet layer, wherein the leather sheet layer comprises a fiber layer (page 1, paragraph [0014], page 2, paragraph [0035]), wherein the fiber layer comprises a mixed fiber comprising one or more types selected from the group consisting of poly trimethylene terephthalate and poly ethylene terephthalate (page 2, paragraph [0035]), wherein the leather sheet layer has a thickness of 0.3 mm or more and 6.0 mm or less which reads on Applicant’s claimed range of 1.2 to 1.5 mm (page 7, paragraph [0109]).
Murahara et al. do not disclose wherein the leather sheet layer has a static load elongation of 80% or greater and a tear strength of 1.5 kgf or greater.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in static load elongation and tear strength involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the static load elongation and tear strength of Murahara et al. in order to provide an article that has good surface quality and texture (Murahara et al., page 1, paragraphs [0002], [0014]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the leather sheet layer of Murahara et al. on the intermediate layer of Nam et al. in order to provide an article that has good surface quality and texture (Murahara et al., page 1, paragraphs [0002], [0014]).
Regarding claim 8, Nam et al. teach wherein the elastomer foam comprises polyurethane (page 2, paragraph [0011]).
Regarding claim 9, Nam et al. do not disclose wherein the intermediate layer has a density of 26 to 39.9 kg/m3, a tensile strength of 80 kPa or greater, and an elongation of 90% or greater.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in density, tensile strength and elongation involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the density, tensile strength and elongation of Nam et al. in order to provide an eco-friendly material harmless to the human body and excellent in durability such as cold resistance, abrasion resistance, tensile strength and elongation (Nam et al., page 1, paragraph [0001]).
 Regarding claim 14, Nam et al. do not disclose wherein the laminated sheet has a load upon 15% elongation of 1.9 kgf or less, a static load elongation of 80 to 100%, and peeling strength between the leather sheet layer and the intermediate layer of 0.4 kgf or less.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in load upon 15% elongation, static load elongation and peeling strength involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the load upon 15% elongation, static load elongation and peeling strength of Nam et al. in order to provide an eco-friendly material harmless to the human body and excellent in durability such as cold resistance, abrasion resistance, tensile strength and elongation (Nam et al., page 1, paragraph [0001]).

Claims 5, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (KR2013-0130224, see machine translated version) in view of Murahara et al. (US Patent Application No. 2016/0362832), in further view of Min et al. (WO2019/054732, see machine translated version).
Nam et al. and Murahara et al. are relied upon as disclosed above.
Regarding claim 5, Nam et al. fail to teach wherein the skin surface layer comprises a skin layer to which a polyvinyl chloride (PVC) resin is applied.  However, Min et al. teach a laminated sheet for a vehicle interior material (paragraphs [0001], [0199]-[0201]) comprising a backing cloth layer (paragraphs [0020], [0054],[0055], [0198]); an intermediate layer which is positioned on the backing cloth layer and comprises an elastomer foam (paragraphs [0021], [0085]) and skin surface layer to which a polyvinyl chloride resin is applied (paragraphs [0023], [0024], [0106], [0107]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the polyvinyl chloride resin of Min et al. on the skin layer of Nam et al. in order to a material having a texture similar to natural leather and a soft touch, and excellent peel strength (Min et al., paragraph [0001]).
Regarding claim 10, Nam et al. fail to teach wherein the backing cloth layer comprises one or more types of fibers selected from the group consisting of polyester and cotton.  However, Min et al. teach a laminated sheet for a vehicle interior material (paragraphs [0001], [0199]-[0201]) comprising a backing cloth layer (paragraphs [0020], [0054],[0055], [0198]); an intermediate layer which is positioned on the backing cloth layer and comprises an elastomer foam (paragraphs [0021], [0085]), wherein the backing cloth layer comprises one or more types of fibers selected from polyester and cotton (paragraph [0054]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the fibers of Min et al. in the backing layer of Nam et al. in order to a material having a texture similar to natural leather and a soft touch, and excellent peel strength (Min et al., paragraph [0001]).
Regarding claim 11, Nam et al. fail to teach wherein the thickness of the fiber is 10 to 20 denier.  However, Min et al. teach a laminated sheet for a vehicle interior material (paragraphs [0001], [0199]-[0201]) comprising a backing cloth layer (paragraphs [0020], [0054],[0055], [0198]); an intermediate layer which is positioned on the backing cloth layer and comprises an elastomer foam (paragraphs [0021], [0085]), wherein the backing cloth layer comprises one or more types of fibers selected from polyester and cotton (paragraph [0054]).
Min et al. do not disclose wherein the thickness of the fiber is 10 to 20 denier.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in thickness involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the thickness of the fiber of Min et al. in order to provide a material having a texture similar to natural leather and a soft touch, and excellent peel strength (Min et al., paragraph [0001]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the fibers of Min et al. in the backing layer of Nam et al. in order to provide a material having a texture similar to natural leather and a soft touch, and excellent peel strength (Min et al., paragraph [0001]).
Regarding claim 12, Min et al. fail to teach wherein the backing cloth layer has a thickness of 0.3 to 0.8 mm, a knitting density of 20 to 35 pieces/inch, and an elongation of 100% or greater.  However, Min et al. teach a laminated sheet for a vehicle interior material (paragraphs [0001], [0199]-[0201]) comprising a backing cloth layer (paragraphs [0020], [0054],[0055], [0198]); an intermediate layer which is positioned on the backing cloth layer and comprises an elastomer foam (paragraphs [0021], [0085]), wherein the backing cloth layer has a thickness of 0.4-0.7 mm which reads on Applicant’s claimed range of 0.3 to 0.8 mm (paragraph [0077]).
Min et al. do not disclose wherein the backing cloth layer has a knitting density of 20 to 35 pieces/inch and an elongation of 100% or greater.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in knitting density and elongation involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the knitting density and elongation of Min et al. in order to provide a material having a texture similar to natural leather and a soft touch, and excellent peel strength (Min et al., paragraph [0001]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the backing cloth layer of Min et al. in the backing layer of Nam et al. in order to provide a material having a texture similar to natural leather and a soft touch, and excellent peel strength (Min et al., paragraph [0001]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (KR2013-0130224, see machine translated version) in view of Murahara et al. (US Patent Application No. 2016/0362832) and Min et al. (WO2019/054732, see machine translated version), in further view of Uemura et al. (US Patent Application No. 2018/0281364).
Nam et al., Murahara et al. and Min et al. are relied upon as disclosed above.
Regarding claim 6, Nam et al. teach a surface treatment layer positioned on the skin layer (page 2, paragraph [0011]).
Nam et al. fail to teach wherein the skin surface layer further comprises a foam layer which is positioned between the skin layer and fiber layer.  However, Uemura et al. teach a sheet comprising a skin surface layer comprising a foam layer which is positioned between the skin layer and a fiber layer (page 1, paragraphs [0018], [0021]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the foam layer of Uemura et al. between the skin layer and the fiber layer of Nam et al. in order to provide sufficient wear resistance and chemical resistance (Uemura et al., page 1, paragraph [0005]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (KR2013-0130224, see machine translated version) in view of Murahara et al. (US Patent Application No. 2016/0362832), in further view of Ohtsu et al. (US Patent Application No. 2019/0375320).
Nam et al. and Murahara et al. are relied upon as disclosed above.
Regarding claim 13, Nam et al. fail to teach wherein the laminated sheet further comprises a flame lamination bonding layer between the backing cloth layer and the intermediate layer.  However, Ohtsu et al. teach a laminated sheet for a vehicle interior material (page 1, paragraph [0005]) comprising a flame bonding layer between a backing cloth layer and an intermediate layer (page 4, paragraph [0039]).
 It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the flame lamination layer of Ohtsu et al. between the backing cloth layer and the intermediate layer of Nam et al. in order to laminate the layers together (Ohtsu et al., page 4, paragraph [0039]).


Response to Arguments
Applicant's arguments filed 3/15/2022 with respect to claims 1, 4-14 of record have been carefully considered but are deemed unpersuasive.
Applicant argues that the instantly claimed mass ratio can be important to provide substantially improved properties of Applicants’ laminated sheet.  It is the Examiner’s position that Applicant’s arguments are not commensurate in scope with the claims.  Applicant points to properties such as usage feeling, cost and durability discussed in the specification and Table 1.  However, the instant claims make no reference to such properties.  
Applicant argues that Murahara neither reports a mass ratio of PTT and PTE as instantly claimed nor appreciates the benefits (e.g., cost and elongation) obtained therefrom.  It is the Examiner’s position that Murahara teaches a laminated sheet for a vehicle interior material comprising a leather sheet layer comprising a fiber layer, wherein the fiber layer comprises a mixed fiber comprising one or more types selected from the group consisting of poly trimethylene terephthalate and poly ethylene terephthalate.  It is acknowledged in the Office Action that Murahara does not disclose 
wherein the fiber layer comprises the mixed fiber having a mass ratio of the PTT and the PET of 1:1 to 1.25.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in mass ratio involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the mass ratio of PTT and PET of Murahara et al. in order to provide an article that has good surface quality and texture (Murahara et al., page 1, paragraphs [0002], [0014]).  In regards to Murahara not teaching the benefits obtained therefrom, Applicant’s arguments are not commensurate in scope with the claims.  The instant claims make no reference to such benefits.  Further, Applicant has not provided evidence that shows that Murahara would not yield the same benefits.  
Applicant argues that there exists no support for combining teachings of Nam and Murahara to arrive the instantly claimed laminated sheet.  The Examiner respectfully disagrees.  One would look to use the leather sheet layer of Murahara et al. on the intermediate layer of Nam et al. in order to provide an article that has good surface quality and texture (Murahara et al., page 1, paragraphs [0002], [0014]).



Conclusion
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        5/13/2022